Duncan, Judge
(concurring in the result):
Since the record in this case is not verbatim,1 it is exceedingly difficult to determine precisely what transpired at trial. The total proceedings, with minor and unimportant exceptions, are reported in summary form. With regard to the instructions on findings, the record merely reflects:
The military judge instructed the court in accordance with paragraph 73 of the Manual for Courts-Martial, including the elements of each offense, the presumption of innocence, reasonable doubt, and burden of proof as required by Article 51(c), and affirmative defenses.
Although charged with several offenses, the appellant was convicted only of a single specification alleging the unlawful possession of a concealed weapon (Charge III). The record reflects that a .22-caliber pistol was found in his pocket as the result of a search incident to the appellant’s apprehension as a suspect in a larceny. The appellant acknowledged under oath at trial that he had the gun in his possession as protection for himself as night manager of the Noncommis-sioned Officers’ Club. He had recently purchased it and planned on getting it registered and taking it with him when he rotated to the United States.
My brothers maintain that "[a]n advice prepared on the basis of an unauthenticated record can be checked for errors or omissions against the authenticated record.” I do not believe that this is or should be the task of an appellate body. See United States v Stewart, CM 417380 (ABR August 14, 1968). As a practical matter, appellate bodies have no way of knowing in what manner the post-trial review might have been different had it been prepared on the basis of the authenticated record unless any changes have been noted. There is no such requirement. The need to check for errors or omissions is easily eliminated by adherence to the requirement that the post-trial review and advice to the convening authority be made on the basis of an authenticated record only.
In this case, however, since the appellant judicially confessed to a violation of the charged offense, United States v Tobin, 17 USCMA 625, 38 CMR 423 (1968); United States v Thompson, 3 USCMA 620, 14 CMR 38 (1954), and the convening authority, as an act of clemency, approved a sentence less than that adjudged by the court, I concur with my brothers that the appellant was not prejudiced by the staff judge advocate’s erroneous action.

 Trial was by general court-martial. However, the sentence adjudged did not include a discharge and was not in excess of that which may otherwise be adjudged by a special court-martial. See Article 54(a), Uniform Code of Military Justice, 10 USC § 854.